ANNETTE KINGSLAND ZIEGLER, J.
¶ 156.

(dissenting).

I join Justice Crooks' dissent, but I write separately to emphasize my reason for joining his dissent.
¶ 157. For the past decade, the law in this state regarding custodial interrogation of represented defendants has been governed by State v. Dagnall, 2000 WI 82, 236 Wis. 2d 339, 612 N.W.2d 680. In Dagnall, this court concluded that the right to counsel under the Sixth Amendment of the United States Constitution protects a defendant from police interrogation once the defendant is formally charged and once the defendant is represented by counsel on that charge. Id., ¶ 67. Nowhere in Dagnall did the court base its decision on Article I, Section 7 of the Wisconsin Constitution. See id., ¶ 28 n.7. Had the Dagnall court so based its decision on the Wisconsin Constitution instead of relying solely on the United States Constitution, my analysis might be different. This court is not "bound by the mínimums which are imposed by the Supreme Court of the United States if it is the judgment of this court that the Constitution of Wisconsin and the laws of this state *697require that greater protection of citizens' liberties ought to be afforded." State v. Doe, 78 Wis. 2d 161, 172, 254 N.W.2d 210 (1977). For a time, Dagnall set forth a workable standard for those in the criminal justice system and, in my view, articulated a sound and fair rule.
¶ 158. However, in the wake of Montejo v. Louisiana, 556 U.S. _, 129 S. Ct. 2079 (2009), Dagnall, which relied solely on the federal constitution, can no longer be viewed as the law in this state — unless this court was to now rely on the Wisconsin Constitution to uphold Dagnall and the principles stated therein. Absent that reliance on the state constitution, that is, without applying "new federalism," Dagnall is no longer good law. Because I would adhere to the long-standing principle that we follow the United States Supreme Court's interpretation of the Sixth Amendment when interpreting the parallel provision, Article I, Section 7, of our state constitution, see State v. Klessig, 211 Wis. 2d 194, 202-03, 564 N.W.2d 716 (1997), it is my view that this court is required to follow the Supreme Court's clear decision in Montejo.1
¶ 159. For that reason, I join Justice Crooks' writing and respectfully dissent.
¶ 160. I am authorized to state that Justice MICHAEL J. GABLEMAN joins this dissent.